 

 

Cage 6:10-cr-00035-JA-GJK Document 204 Filed 08/06/20 Page 1 of 4 PagelD 1318

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:10-cr-35-Orl-28GJK
LORANZO THOMAS

 

ORDER

 

Defendant's “Compassionate Release Covid-19” motion (Doc. 201) is before the
Court for consideration. The Government filed a response opposing the requested relief.
(Doc. 202). Because Defendant failed to exhaust his administrative remedies, the motion
is due to be denied.

After entering a guilty plea, in August 2010, the Court sentenced Defendant to 163
months’ imprisonment for conspiracy to commit Hobbs Act robbery and bank robbery,
Hobbs Act robbery, attempted Hobbs Act robbery, and two counts of using a firearm during
a crime of violence. (Doc. 202; Doc. 75). These charges stem from Thomas’ robbery of a
gas station and a Subway restaurant at gunpoint, and an attempted robbery of a credit
union. (Doc. 202, PSR 910-15). During one of the robberies, Thomas struck a store
clerk on the head. (/d., PSR ]/11). At the time he committed these offenses, Thomas was
on probation, and had a pending charge out of Georgia for Possession with intent to |
Distribute Cocaine. (/d., PSR 1] 69). Prior to committing these offenses, Thomas had
convictions for theft of a Motor Vehicle and Possession with Intent to Distribute Cocaine
(two grams). (/d., PSR 9158, 59). Since his incarceration, Thomas has been sanctioned
for two assaults without serious injury (2015, 2017), interfering with a security device

(2015), possessing a hazardous tool (cell phone) (2016), and three instances of

 
Cas

5

 

 

e 6:10-cr-00035-JA-GJK Document 204 Filed 08/06/20 Page 2 of 4 PagelD 1319

possessing alcohol, drugs, or smoking paraphernalia (2011, 2013, 2014). (Doc. 202 at
15). Defendant is 33 years old with a projected release date of March 4, 2022. (Doc. 202
at 1-2).

The authority of a district court to modify a sentence is narrowly limited by 18 U.S.C.
§ 3582(c). United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010). Under 18
U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First Step Act, the Court may
act “upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant
after the defendant has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on defendant's behalf or the lapse of 30 days from the
receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

Although Defendant asserts he has exhausted his administrative remedies and the
Government agrees,’ the Court disagrees. Defendant submitted a request for release to
the warden on June 5, 2020. (Doc. 202 at 19).2 On June 23, 2020, eighteen days later,
the warden denied his request. (/d.). The warden’s response states, inter alia:

If you are not satisfied with this response, you may appeal on the appropriate

form to the Regional Director, Southeast Regional Office, 38300 Camp Creek

Parkway, S.W., Building 2000, Atianta, Georgia, 30331-6226. Your appeal

must be received in the Regional Director’s Office within 20 days of the date

of this response.

Twenty days expired on July 13, 2020. That day has come and gone and there is

no indication Defendant commenced an appeal. The instant motion was filed on July 9,

 

“Here, more than 30 days have elapsed since the Warden’s receipt of Thomas’s
request for compassionate release. See Exh.1, Exh.2. He thus is permitted to file this
motion.” (Doc. 202 at 11).

2 Defendant asserts he submitted requests for relief on May 13, 2020 and May 26,
2020. (Doc. 201). The Administrative Remedies Log however, kept by the Bureau of
Prisons, shows the request for compassionate release was received on June 5, 2020.
(Doc. 202 at 19).

 
Cage 6:10-cr-00035-JA-GJK Document 204 Filed 08/06/20 Page 3 of 4 PagelD 1320

2020. Neither the Government nor Defendant has supplied evidence of an appeal: rather,
both rely on the expiration of 30 days from the submission of Defendant’s request to argue
the Court may now consider Defendant’s motion. But 18 U.S.C. § 3582(c)(1)(A) is clear:
this Court can only act on a motion from Defendant when his request to the warden has
lapsed after 30 days or Defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on his behalf. Here, Defendant’s request
did not lapse as the warden responded in a timely manner and Defendant did not appeal
the warden’s decision. See United States v. Wojt, No. 8:18-cr-00417-T-O2AEP, 2020 WL
3128867, at *1 (M.D. Fla. June 12, 2020)("A warden’s denial does not constitute a final
administrative decision and as Defendant provides no evidence of an appeal, Defendant
has not exhausted his administrative remedies.”).

Given that the Government has agreed Defendant has exhausted his administrative
remedies, the Court must consider whether the issue is waived. The Eleventh Circuit has
not yet considered whether the exhaustion of administrative remedies as set forth in 18
U.S.C. § 3582(c)(1)(A) may be waived. The district courts are split on the issue. Many
have concluded it cannot be waived (United States v. Smith, No. 8 17-cr-412-T-36AAS,
2020 WL 2512883, at *4 (M.D. Fla. May 15, 2020)(collecting cases)), while others have
concluded it can be waived (United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL
1849748, at *2 (S.D.N.Y. April 13, 2020)(collecting cases)). This Court agrees that
exceptions cannot be read into statutory exhaustion requirements where Congress has
provided otherwise such as set forth in 18 U.S.C. § 3582(c). See e.g., Ross v. Blake, 136
S. Ct. 1850 (2016). Thus, the Court concludes the exhaustion of administrative remedies

in 18 U.S.C. § 3582(c) cannot be waived.

 

 

 
Cage 6:10-cr-00035-JA-GJK Document 204 Filed 08/06/20 Page 4 of 4 PagelD 1321

The failure to exhaust administrative remedies within the BOP is fatal to a
defendant’s motion for compassionate release. United States v. Raia, 954 F. 3d 594, 597
(3d Cir. 2020). (“Given BOP’s shared desire for a safe and healthy prison environment,
we conclude that strict compliance with § 3582(c)(1)(A)'s exhaustion requirement takes on
added—and critical—importance.”); see also United States v. Estrada Elias, No. 6: 06-096-
DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019); accord United States v. Elgin,
Case No. 2:14-cr-129- JVB-JEM, 2019 U.S. Dist. LEXIS 86571, *2—3 (N.D. Ind. May 23,
2019); cf. United States v. Leverette, 721 F. App’x 916, 917 (11th Cir. 2018) (exhaustion
of BOP remedies is requisite for judicial review under 28 U.S.C. § 2241).

Defendant's Motion for Compassionate Release (Doc. 201) is DENIED.

i~
DONE and ORDERED in Orlando, Florida on August 6 __, 2020.

\ rh \V—
JOHN ANTOON II
United/States District Judge

 

Copies furnished to:

United States Attorney

United States Probation Office
Loranzo Thomas

 

 

 
